      Case 2:15-cv-02713-SDW-LDW Document 113 Filed 04/22/19 Page 1 of 2 PageID: 926




                                                                          Rosemary Alito
         April 22, 2019                                                   rosemary.alito@klgates.com

                                                                          T +1 973 848 4022
         VIA ECF                                                          F +1 973 848 4001
         Hon. Susan D. Wigenton, U.S.D.J.
         U.S. District Court, District of New Jersey
         Martin Luther King Building & U.S. Courthouse
         50 Walnut Street
         Newark, NJ 07101

         Re:       Trzaska v. L’Oréal USA, Inc., et ano, Civil Action No. 2:15-cv-2713-SDW-LDW

         Dear Judge Wigenton:

         This firm represents Defendant L’Oréal USA, Inc. (“L’Oréal USA”) in this matter. We write in
         response to the motion to withdraw as counsel for Plaintiff (“Motion”), filed by his current
         attorneys, Raynes Lawn Hehmeyer, on March 25, 2019 and returnable on May 6, 2019. While
         L’Oréal USA does not oppose the Motion, its basis is presently unclear from the moving papers,
         and L’Oréal USA believes both the Court and the parties should at least be provided with certain
         non-privileged information sufficient to understand the reason(s) for the request. See, e.g.,
         Haines v. Liggett Grp., Inc., 814 F. Supp. 414, 422 (D.N.J. 1993) (noting that “withdrawal is
         entirely within the discretion of the court and a court may refuse to allow withdrawal despite a
         showing of good cause,” and referencing potential reasons for withdrawal, including “fairness to
         litigants and preserving a court’s resources and efficiency”) (citations omitted).

         Additionally, L’Oréal USA respectfully requests that should Your Honor grant the Motion,
         Plaintiff not be afforded an opportunity to propound additional written discovery or notice further
         depositions, other than an expert deposition. Aside from two depositions of L’Oréal USA
         witnesses which had previously been scheduled, Plaintiff’s discovery is complete. The
         withdrawal of Plaintiff’s counsel, should it be granted, should not serve as an excuse to expand
         discovery. It is L’Oréal USA’s position that Plaintiff should be limited to the discovery previously
         propounded.

         Thank you for Your Honor’s consideration.




K&L GATES LLP
ONE NEWARK CENTER TENTH FLOOR NEWARK NJ 07102
T +1 973 848 4000 F +1 973 848 4001 klgates.com
Anthony P. La Rocco, Administrative Partner, New Jersey
Case 2:15-cv-02713-SDW-LDW Document 113 Filed 04/22/19 Page 2 of 2 PageID: 927




 Respectfully submitted,




 Rosemary Alito

 cc:    Counsel of Record (via ECF)




                                      2
